Title: To Thomas Jefferson from Albert Gallatin, 7 October 1801
From: Gallatin, Albert
To: Jefferson, Thomas


T. Dt. 7 Oct. 1801
It is requested by Mr Hancock, if not impracticable, that he should obtain this afternoon the intended letter for the Collector of Philada. in relation to prize vessel “Harmony.” At all events he wishes for an answer before he leaves the city. The messenger of the Secry. of the Treasury is directed to call at six o’Clock this afternoon for the President’s answer which he will bring to his lodgings.
Respectfully
Albert Gallatin
